i          i     i                                                                 i       i      i




                                MEMORANDUM OPINION

                                        No. 04-10-00391-CR

                                      Calvin RICHARDSON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-7674B
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 21, 2010

DISMISSED

           Appellant Calvin Richardson pleaded nolo contendere to possession of a controlled

substance, one to four grams, pursuant to a plea bargain agreement. As part of his plea bargain,

appellant signed a separate “Waiver of Appeal.” The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which
                                                                                        04-10-00391-CR



includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed.

See TEX . R. APP . P. 25.2(d). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree that appellant does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this appeal.

TEX . R. APP . P. 25.2(d).



                                                        PER CURIAM

Do Not Publish




                                                  -2-